LSB Industries, Inc. Form 10-Q (9-30-2010) UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number1-7677 LSB Industries, Inc. Exact name of Registrant as specified in its charter Delaware 73-1015226 State or other jurisdiction of incorporation or organization I.R.S. Employer Identification No. 16 South Pennsylvania Avenue, Oklahoma City, Oklahoma73107 Address of principal executive offices(Zip Code) (405) 235-4546 Registrant's telephone number, including area code None_ Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes [] No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).[] Yes [] No 1 (Facing Sheet Continued) Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] Smaller reporting company [] (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). [] Yes [X] No The number of shares outstanding of the Registrant's voting common stock, as of October 29, 2010 was21,100,983 shares, excluding4,320,462 shares held as treasury stock. 2 Table of Contents FORM 10-Q OF LSB INDUSTRIES, INC. TABLE OF CONTENTS PART I – Financial Information Page Item 1. Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 39 Item 3. Quantitative and Qualitative Disclosures About Market Risk 67 Item 4. Controls and Procedures 68 Special Note Regarding Forward-Looking Statements 69 PART II – Other Information Item 1. Legal Proceedings 72 Item 1A. Risk Factors 72 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 73 Item 3. Defaults Upon Senior Securities 73 Item 4. ( Reserved) 73 Item 5. Other Information 73 Item 6. Exhibits 74 3 Table of Contents PART I FINANCIAL INFORMATION Item 1. Financial Statements LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Information at September 30, 2010 is unaudited) September 30, December 31, (In Thousands) Assets Current assets: Cash and cash equivalents $ $ Restricted cash 30 Short-term investments Accounts receivable, net Inventories: Finished goods Work in process Raw materials Total inventories Supplies, prepaid items and other: Prepaid income taxes Prepaid insurance Precious metals Supplies Other Total supplies, prepaid items and other Deferred income taxes Total current assets Property, plant and equipment, net Other assets: Debt issuance costs, net Investment in affiliate Goodwill Other, net Total other assets $ $ (Continued on following page) 4 Table of Contents LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (continued) (Information at September 30, 2010 is unaudited) September 30, December 31, (In Thousands) Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Short-term financing - Accrued and other liabilities Current portion of long-term debt Total current liabilities Long-term debt Noncurrent accrued and other liabilities Deferred income taxes Commitments and contingencies (Note 12) Stockholders' equity: Series B 12% cumulative, convertible preferred stock, $100 par value; 20,000 shares issued and outstanding Series D 6% cumulative, convertible Class C preferred stock, no par value; 1,000,000 shares issued Common stock, $.10 par value; 75,000,000 shares authorized, 25,419,795 shares issued (25,369,095 at December 31, 2009) Capital in excess of par value Retained earnings Less treasury stock at cost: Common stock, 4,320,462 shares (4,143,362 at December 31, 2009) Total stockholders' equity $ $ See accompanying notes. 5 Table of Contents LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Nine and Three Months Ended September 30, 2010 and 2009 Nine Months Three Months (In Thousands, Except Per Share Amounts) Net sales $ Cost of sales Gross profit Selling, general and administrative expense Provision for (recoveries of) losses on accounts receivable ) 21 Other expense Other income ) Operating income Interest expense Losses (gains) on extinguishment of debt 52 ) - ) Non-operating other income, net ) Income from continuing operations before provisions for income taxes and equity in earnings of affiliate Provisions for income taxes Equity in earnings of affiliate ) Income from continuing operations Net loss from discontinued operations 45 79 30 Net income Dividends on preferred stocks - - Net income applicable to common stock $ Weighted-average common shares: Basic Diluted Income per common share: Basic $ Diluted $ See accompanying notes. 6 Table of Contents LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) Nine Months Ended September 30, 2010 Common Stock Shares Non-Redeemable Preferred Stock Common Stock Par Value Capital in Excess of Par Value Retained Earnings Treasury Stock- Common Total (In Thousands) Balance at December 31, 2009 $ ) $ Net income Dividends paid on preferred stocks ) ) Stock-based compensation Exercise of stock options 50 5 Excess income tax benefit associated with stock-based compensation Acquisition of 177,100 shares of common stock ) ) Conversion of 14 shares of redeemable preferred stock to common stock 1 1 1 Balance at September 30, 2010 $ ) $ Note: For the nine and three months ended September 30, 2010, total comprehensive income was $11,525,000 and $3,798,000, respectively. For the nine and three months ended September 30, 2009, total comprehensive income was $21,666,000 and $1,073,000, respectively. See accompanying notes. 7 Table of Contents LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2010 and 2009 (In Thousands) Cash flows from continuing operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by continuing operating activities: Net loss from discontinued operations 45 Deferred income taxes Loss (gain) on extinguishment of debt 52 ) Losses on sales and disposals of property and equipment Gain on property insurance recoveries associated with property, plant and equipment ) - Depreciation of property, plant and equipment Amortization Stock-based compensation Provision for (recovery of) losses on accounts receivable ) Realization of losses on inventory ) ) Provision for (realization of) losses on firm sales commitments ) Equity in earnings of affiliate ) ) Distributions received from affiliate Changes in fair value of commodities contracts ) ) Changes in fair value of interest rate contracts ) Other ) - Cash provided (used) by changes in assets and liabilities: Accounts receivable ) Inventories ) Prepaid and accrued income taxes ) Other supplies and prepaid items ) Accounts payable ) Customer deposits ) Accrued payroll and benefits Commodities contracts ) Deferred rent expense - ) Other current and noncurrent liabilities ) Net cash provided by continuing operating activities Capital expenditures ) ) Proceeds from property insurance recoveries associated with property, plant and equipment - Proceeds from sales of property and equipment 44 14 Proceeds from short-term investments - Purchase of short-term investments ) ) Proceeds from (deposits of) restricted cash ) Other assets ) ) Net cash used by continuing investing activities ) ) (Continued on following page) 8 Table of Contents LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) (Unaudited) Nine Months Ended September 30, 2010 and 2009 (In Thousands) Cash flows from continuing financing activities: Proceeds from revolving debt facilities $ $ Payments on revolving debt facilities ) ) Acquisition of 5.5% convertible debentures ) ) Proceeds from other long-term debt, net of fees 47 Payments on other long-term debt ) ) Payments of debt issuance costs - ) Payments on loans secured by cash value of life insurance policies ) - Payments on short-term financing ) ) Proceeds from exercise of stock options Purchase of treasury stock ) - Excess income tax benefit associated with stock-based compensation Dividends paid on preferred stocks ) ) Net cash used by continuing financing activities ) ) Cash flows of discontinued operations: Operating cash flows ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning ofperiod Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Cash payments for income taxes, net of refunds $ $ Noncash investing and financing activities: Receivable associated with a property insurance claim $ $ Current other assets, accounts payable, other current and noncurrent liabilities and long-term debt associated with property, plant and equipment $ $ Debt issuance costs associated with the acquisition of the 5.5% convertible debentures $ 58 $ See accompanying notes. 9 Table of Contents LSB INDUSTRIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1: Basis of PresentationThe accompanying condensed consolidated financial statements include the accounts of LSB Industries, Inc. (the “Company”, “We”, “Us”, or “Our”) and its subsidiaries. Through our subsidiaries, we are a manufacturing, marketing and engineering company. Our subsidiaries are primarily engaged in the manufacture and sale of geothermal and water source heat pumps and air handling products (the "Climate Control Business") and the manufacture and sale of chemical products (the “Chemical Business”). The Company is a holding company with no significant operations or assets other than cash, cash equivalents, and our investments in our subsidiaries. Entities that are 20% to 50% owned and for which we have significant influence are accounted for on the equity method. All material intercompany accounts and transactions have been eliminated. In the opinion of management, the unaudited condensed consolidated financial statements of the Company as of September 30, 2010 and for the nine and three-month periods ended September 30, 2010 and 2009 include all adjustments and accruals, consisting of normal, recurring accrual adjustments except for an additional income tax provision as discussed in Note 15 – Income Taxes, which are necessary for a fair presentation of the results for the interim periods.These interim results are not necessarily indicative of results for a full year due, in part, to the seasonality of our sales of agricultural products and the timing of performing our major plant maintenance activities. Our selling seasons for agricultural products are primarily during the spring and fall planting seasons, which typically extend from March through June and from September through November. Certain information and footnote disclosures normally included in financial statements prepared in accordance with United States (“U.S.”) generally accepted accounting principles (“GAAP”) have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). These condensed consolidated financial statements should be read in connection with the consolidated financial statements and notes thereto included in our Form 10-K for the year ended December 31, 2009 (“2009 Form 10-K”). Certain reclassifications have been made in our condensed consolidated statement of cash flows for the nine months ended September 30, 2009 to conform to our condensed consolidated statement of cash flows presentation for the nine months ended September 30, 2010, which reclassifications expanded our continuing operating activity line items. These reclassifications did not impact the total amount of net cash provided by continuing operating activities for the nine months ended September 30, 2009. Note 2: Recently Issued Accounting PronouncementsIn January2010, the Financial Accounting Standards Board (“FASB”) issued an accounting standards update requiring additional disclosures about an entity’s derivative and hedging activities for the purpose of improving the transparency of financial reporting. A portion of the new disclosure requirements became effective for the Company on January 1, 2010 and were applied prospectively. The remaining new disclosure requirements will become effective for the Company on January 1, 2011. See Note 13 - Derivatives, Hedges and Financial Instruments. 10 Table of Contents LSB INDUSTRIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) Note 3: Changes in Accounting EstimatesDuring the three months ended September 30, 2010, we had the following change in accounting estimates relating to our Climate Control Business: · a decrease in our inventory shrink reserves of $390,000. The net effect of this change in accounting estimates increased income from continuing operations by $390,000 and net income by $234,000 for the nine and three months ended September 30, 2010. In addition, this change in accounting estimates increased basic and diluted net income per share by $.01 and $.01, respectively, for the nine months ended September 30, 2010 and $.01 and $.01, respectively, for the three months ended September 30, 2010. During the three months ended September 30, 2009, we had the following changes in accounting estimates relating primarily to our Climate Control Business: · a decrease in our estimated costs to complete a construction contract of $575,000, which contract was substantially completed during the third quarter, · a decrease in our inventory shrink reserves of $238,000, and · an increase in our accrued vacation of $205,000. The net effect of these changes in accounting estimates increased income from continuing operations by $608,000 and net income by $371,000 for the nine and three months ended September 30, 2009. In addition, these changes in accounting estimates increased basic and diluted net income per share by $.02 and $.02, respectively, for the nine months ended September 30, 2009 and $.02 and $.02, respectively, for the three months ended September 30, 2009. Note 4: Short-Term InvestmentsInvestments, which consist of certificates of deposit with an original maturity of 13 weeks, are considered short-term investments. These investments are carried at cost, which approximates fair value. All of these investments were held by financial institutions within the United States and none of these investments were in excess of the federally insured limits. Note 5: Accounts Receivable, netOur accounts receivable, net, consists of the following: September 30, December 31, (In Thousands) Trade receivables $ $ Insurance claims - Other Allowance for doubtful accounts ) ) $ $ 11 Table of Contents LSB INDUSTRIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) Note 6: InventoriesInventories are priced at the lower of cost or market, with cost being determined using the first-in, first-out (“FIFO”) basis. Finished goods and work-in-process inventories include material, labor, and manufacturing overhead costs. At September 30, 2010 and December 31, 2009, inventory reserves for certain slow-moving inventory items (Climate Control products) were $1,447,000 and $1,198,000, respectively. In addition, inventory reserves for certain nitrogen-based inventories provided by our Chemical Business were $88,000 and $478,000, at September 30, 2010 and December 31, 2009, respectively, because cost exceeded the net realizable value. Changes in our inventory reserves are as follows: Nine Months Ended September 30, Three Months Ended September 30, (In Thousands) Balance at beginning of period $ Provision for (realization of) losses ) ) ) Write-offs/disposals ) ) (4 ) (4 ) Balance at end of period $ The provision for (realization of) losses is included in cost of sales in the accompanying condensed consolidated statements of income. Note 7: Precious MetalsPrecious metals are used as a catalyst in the Chemical Business manufacturing process. Precious metals are carried at cost, with cost being determined using the FIFO basis. Because some of the catalyst consumed in the production process cannot be readily recovered and the amount and timing of recoveries are not predictable, we follow the practice of expensing precious metals as they are consumed. Occasionally, during major maintenance and/or capital projects, we may be able to perform procedures to recover precious metals (previously expensed) which have accumulated over time within our manufacturing equipment. When we accumulate precious metals in excess of our production requirements, we may sell a portion of the excess metals. Precious metals expense, net, consists of the following: Nine Months Ended September 30, Three Months Ended September 30, (In Thousands) Precious metals expense $ Recoveries of precious metals ) Gains on sales of precious metals ) - - - Precious metals expense, net $ Precious metals expense, net, is included in cost of sales in the accompanying condensed consolidated statements of income. 12 Table of Contents LSB INDUSTRIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) Note 8: Investment in AffiliateCepolk Holdings, Inc. (“CHI”), a subsidiary of the Company, is a limited partner and has a 50% equity interest in Cepolk Limited Partnership (“Partnership”), which is accounted for on the equity method. The Partnership owns an energy savings project located at the Ft. Polk Army base in Louisiana (“Project”). During September 2010, the Partnership repaid its indebtedness to a term lender (“Term Lender”) of the Project. CHI had entered into a non-recourse guaranty of the partnership’s indebtedness to the Term Lender.In connection with the non-recourse guaranty, CHI had pledged its limited partnership interest in the Partnership to the Term Lender. CHI’s obligation under the non-recourse guaranty was limited to the asset pledged, which was CHI’s limited partnership interest.As a result of the Partnership repaying in full its indebtedness to the Term Lender, the asset pledged by CHI under the non-recourse guaranty has been released and the lien thereon terminated.In accordance with GAAP, no liability was required to be established for this guaranty since it was entered into prior to January 1, 2003. CHI has filed a lawsuit in the U.S. District Court, Western District of Oklahoma, against the general partner of the Partnership, styled CHI v. Cepolk Corporation.CHI alleges, among other things, that: · the general partner failed to make its capital contribution of approximately $2.0 million to the Partnership as required under the partnership agreement, and · the general partner breached its fiduciary duty and the general partner has been unjustly enriched, in connection with the general partner’s management of the Partnership and the use of and payments to a company that provides maintenance services (“Maintenance Provider”) to the Partnership’s project, which Maintenance Provider is believed to be owned and controlled by the same people as the general partner. After CHI filed its lawsuit in the Oklahoma U.S. District Court, the general partner, Partnership and the Maintenance Provider filed a lawsuit in Louisiana against CHI alleging that the Louisiana State Court has jurisdiction and should consider the issues in dispute. 13 Table of Contents LSB INDUSTRIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) Note 9: Current and Noncurrent Accrued and Other LiabilitiesOur current and noncurrent accrued and other liabilities consist of the following: September 30, December 31, (In Thousands) Accrued payroll and benefits $ $ Deferred revenue on extended warranty contracts Accrued insurance Accrued death benefits Accrued warranty costs Customer deposits Fair value of derivatives Accrued property and franchise taxes Accrued executive benefits Accrued interest Accrued contractual manufacturing obligations Accrued commissions Other Less noncurrent portion Current portion of accrued and other liabilities $ $ Note 10: Accrued Warranty CostsOur Climate Control Business sells equipment that has an expected life, under normal circumstances and use, that extends over several years. As such, we provide warranties after equipment shipment/start up covering defects in materials and workmanship. Generally for commercial products, the base warranty coverage for most of the manufactured equipment in the Climate Control Business is limited to eighteen months from the date of shipment or twelve months from the date of start up, whichever is shorter, and to ninety days for spare parts. For residential products, the base warranty coverage for manufactured equipment in the Climate Control Business is limited to ten years from the date of shipment for material and to five years from the date of shipment for labor associated with the repair.The warranty provides that most equipment is required to be returned to the factory or an authorized representative and the warranty is limited to the repair and replacement of the defective product, with a maximum warranty of the refund of the purchase price. Furthermore, companies within the Climate Control Business generally disclaim and exclude warranties related to merchantability or fitness for any particular purpose and disclaim and exclude any liability for consequential or incidental damages. In some cases, the customer may purchase or a specific product may be sold with an extended warranty. The above discussion is generally applicable to such extended warranties, but variations do occur depending upon specific contractual obligations, certain system components, and local laws. 14 Table of Contents LSB INDUSTRIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) Note 10: Accrued Warranty Costs (continued) Our accounting policy and methodology for warranty arrangements is to measure and recognize the expense and liability for such warranty obligations using a percentage of sales, based upon our historical warranty costs. We also recognize the additional warranty expense and liability to cover atypical costs associated with a specific product, or component thereof, or project installation, when such costs are probable and reasonably estimable. It is possible that future warranty costs could exceed our estimates. Changes in our product warranty obligation (accrued warranty costs) are as follows: Nine Months Ended September 30, Three Months Ended September 30, (In Thousands) Balance at beginning of period $ Charged to costs and expenses Costs and expenses incurred ) Balance at end of period $ Note 11: Long-Term DebtOur long-term debt consists of the following: September 30, December 31, (In Thousands) Working Capital Revolver Loan due 2012 (A) $
